Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings filed on 18 December 2018 are acceptable subject to correction of the informalities indicated below. In order to avoid abandonment of this application, correction is required in reply to the Office action. The correction will not be held in abeyance.
	Include a figure similar to figure 2 that shows the total swing angle of the blending rod. Including the swing angle toward the front (past the vertical axis) and the swing angle toward the rear (past the vertical axis).

Specification
The disclosure is objected to because of the following informalities: 
[0008] Lines 23 – 24 & [0025] Lines 24 - 25: “and a sliding sleeve is engaged with a surface of the sliding rod”, I believe the word “engaged” is improperly used here as the sliding rod and sliding sleeve operate as one continuous part.
Suggestion: “fixedly coupled” instead of “engaged”
Appropriate correction is required.
[0008] Lines 24 – 25 & [0025] Lines 25 - 26: “and a surface of the sliding sleeve is fixedly coupled to the left side of the housing”, I believe the word “fixedly” is improperly used here as it implies rigidity of movement in the connection. This is not true, the sliding sleeve pivots around the second fixed rod.
Suggestion: “operatively” instead of “fixedly”
Appropriate correction is required.
[0009] Lines 4 -5 & [0026] Lines 12 - 13: “a side of the turntable away from the second motor is fixedly coupled to an end of the connecting device.” I believe the word “fixedly” is improperly used here as it implies rigidity of movement in the connection. This is not true, the turntable and the connecting device are both moving parts.
Suggestion: “operatively” instead of “fixedly”
Appropriate correction is required.
[0011] Lines 16 – 17 & [0024] Line 12: “and opposite sides of the two stirring vanes are fixedly coupled to each other.” I believe the words “opposite sides” is improperly used here as the ends being connected by the vertical rod are on the same side of the blending rod.
Suggestion: “adjacent ends” instead of “opposite sides”
Appropriate correction is required.

Claim Objections
Claims 1, 2, and 5 are objected to because of the following informalities: 
Claim 1 Line 12 - 13: “and a sliding sleeve is engaged with a surface of the sliding rod”, I believe the word “engaged” is improperly used here as the sliding rod and sliding sleeve operate as one continuous part.
Suggestion: “fixedly coupled” instead of “engaged”
Appropriate correction is required.
Claim 1 Line 13 – 14: “and a surface of the sliding sleeve is fixedly coupled to the left side of the housing”, I believe the word “fixedly” is improperly used here as it implies rigidity of movement in the connection. This is not true, the sliding sleeve pivots around the second fixed rod.
Suggestion: “operatively” instead of “fixedly”
Appropriate correction is required.
Claim 1 Line 19 – 20: “a side of the turntable away from the second motor is fixedly coupled to an end of the connecting device.” I believe the word “fixedly” is improperly used here as it implies rigidity of movement in the connection. This is not true, the turntable and the connecting device are both moving parts.
Suggestion: “operatively” instead of “fixedly”
Appropriate correction is required.
Claim 2 Lines 6 – 7: “and opposite sides of the two stirring vanes are fixedly coupled to each other.” I believe the words “opposite sides” is improperly used here as the ends being connected by the vertical rod are on the same side of the blending rod.
Suggestion: “adjacent ends” instead of “opposite sides”
Appropriate correction is required.
Claim 5 Lines 17 – 20: “wherein the output terminal of the battery is electrically coupled to the input terminal of the console, and the output terminal of the console is electrically coupled to the input terminal of the first motor and the input terminal of the second motor.” As these components are introduced for the first time, in would enhance clarity to introduce them with indefinite articles rather than definite articles.
Suggestion: “wherein an output terminal of the battery is electrically coupled to an input terminal of the console, and an output terminal of the console is electrically coupled to an input terminal of the first motor and an input terminal of the second motor.”

Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first motor output shaft" in page 1 lines 6 - 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first motor" in page 1 line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second fixed rod" in page 1 line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the two fixing plates" in page 2 line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the vertical rod" in page 2 line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3 - 7 are rejected due to dependency on rejected claims.

Allowable Subject Matter
U.S. 4,854,719 to Sukup teaches a grain stirring apparatus with two different axes of rotation, a primary one that rotates the stirring element and one what swings the stirring element along a plane perpendicular to the secondary axis of rotation. This teaches in part the features of applicant’s claim 1. Regarding Claim 1, Sukup is silent to a housing unit and a secondary motor and gear system (used to rotate the first rotating shaft) taught in applicant’s claim 1. 

U.S. 4,836,686 to Sukup teaches a grain stirring apparatus with two different axes of rotation, a primary one that rotates the stirring element and one what swings the stirring element along a plane perpendicular to the secondary axis of rotation. Sukup also teaches a housing unit in operation with the stirrer. This teaches in part the features of applicant’s claim 1. Regarding Claim 1, Sukup is silent to a secondary motor and gear system (used to rotate the first rotating shaft) taught in applicant’s claim 1. 

CN 205794069U to Xie teaches a turntable and shaft (figure 1 element 25), connecting device (figure 1 element 37), sliding sleeve (figure 1 element 36), toothed rod (figure 1 element 31), and gear (figure 1 element 32) that rotates a stirrer (figure 1 elements 33 and 34). This teaches on the secondary motor and gear system (used to rotate the first rotating shaft) taught in applicant’s claim 1. Regarding Claim 1, Xie is silent on a sliding sleeve operatively coupled to a second fixed rod which is fixedly coupled to the housing unit. Xie is also silent on a first motor dedicated to rotating the stirrer and a second motor and first rotating shaft dedicated to swinging the stirrer.

	U.S. 2010/0097882 to Uhlenkamp teaches the combination of the swinging and rotating stirrer. Regarding Claim 1, Uhlenkamp is silent to a secondary motor and gear system (used to rotate the first rotating shaft) taught in applicant’s claim 1.

	Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the objections set forth in this Office action.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774